On March 14, 2007, the defendant was sentenced to the following: Count I: Twenty (20) years in the Montana State Prison, with ten (10) years suspended, for the offense of Incest, a felony; Count II: Twenty (20) years in the Montana State Prison, with ten (10) years suspended, for the offense of Incest, a felony; and Count III: Twenty (20) years in the Montana State Prison, with ten (10) years suspended, for the offense of Incest, a felony. Counts I, II & III shall be served concurrently to each other. The Defendant shall not be eligible for parole consideration until he successfully completes Phase I and Phase II of the Montana State Prison sex offender treatment program, this would include the Intensive Treatment Unit.
On November 2,2007, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Larry Murphy. The state was represented by Joan Borneman.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that “the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (§46-18-904(3), MCA).
Done in open Court this 2nd day of November, 2007.
DATED this 15th day of November, 2007.
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Chairperson, Hon. Randal I. Spaulding, Member, Hon. Katherine Irigoin and Member, Hon. Stewart Stadler.